This opinion is subject to administrative correction before final disposition.




                               Before
                STEPHENS, DEERWESTER, and MCCOY
                      Appellate Military Judges

                        _________________________

                          UNITED STATES
                              Appellee

                                     v.

                       Jonathan TOTH
 Electrician’s Mate, Nuclear Power Second Class (E-5), U.S. Navy
                            Appellant

                             No. 202200074

                        _________________________

                           Decided: 20 July 2022

    Appeal from the United States Navy-Marine Corps Trial Judiciary

                              Military Judge:
                              Rachel E. Trest

 Sentence adjudged 14 December 2021 by a special court-martial con-
 vened at Naval Station Mayport, Florida, consisting of a military judge
 sitting alone. Sentence in the Entry of Judgment: reduction to E-1, con-
 finement for 25 days, and a bad-conduct discharge.

                          For Appellant:
         Lieutenant Commander Matthew A. Kozyra, JAGC, USN

                        _________________________

      This opinion does not serve as binding precedent under
            NMCCA Rule of Appellate Procedure 30.2(a).

                        _________________________
                   United States v. Toth, NMCCA No. 202200074
                               Opinion of the Court

PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the findings and sentence are correct in law
and fact and that no error materially prejudicial to Appellant’s substantial
rights occurred. 1
   The findings and sentence are AFFIRMED.


                                     FOR THE COURT:




                                     S. TAYLOR JOHNSTON
                                     Interim Clerk of Court




   1   Articles 59 & 66, Uniform Code of Military Justice, 10 U.S.C. §§ 859, 866.


                                            2